DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Drexler on 08/12/2022.
The application has been amended as follows: 
	
	1. (Previously Presented) A virtual reality (VR) video transmission method, comprising: 
determining a recommended viewport for playing the VR video; and 
requesting, from a server, at least one video file corresponding to the recommended viewport; 
wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended viewport information; wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport; 
wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport.

2.-4. (Cancelled) 

5. (Original) The method of claim 1, further comprising: acquiring information about a sphere region covered by a video content carried by a content coverage descriptor in an MPD.

6. (Currently Amended) The method of claim [[3]] –1--, wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point.

7. (Original) The method of claim 1, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport comprises: 
requesting, from the server, at least one video file of a sphere region covered by a video content corresponding to a sphere region of the recommended viewport.

8. (Previously Presented) The method of claim 1, wherein requesting, from the server, the at least one video file corresponding to the recommended viewport further comprises: requesting, from the server, the at least one video file corresponding to the recommended viewport according to the playing time information of the recommended viewport.

9. (Previously Presented) A virtual reality (VR) video transmission method, comprising: 
receiving the VR video acquisition request sent by a client, wherein the VR video acquisition request carries recommended viewport information; and 
returning at least one video file corresponding to the recommended viewport information; 
wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), and used for determining the recommended viewport for playing the VR video; and the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport; wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport.

10. (Cancelled)

11. (Previously Presented) A client device, comprising: a processor and a memory; 
wherein the processor is configured to execute a program stored in the memory to implement the following: 
determining a recommended viewport for playing a virtual reality (VR) video; and 
requesting at least one video file corresponding to the recommended viewport from a server; 
wherein determining the recommended viewport for playing the VR video comprises: 
acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended viewport information; 
wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport; wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport.

12. (Currently Amended) A server
wherein the processor is configured to execute a program stored in the memory to implement the following: 
receiving a virtual reality (VR) video acquisition request sent by a client, wherein the VR video acquisition request carries recommended viewport information; and
returning at least one video file corresponding to the recommended viewport information; 
wherein the recommended viewport for playing the VR video is carried by a viewport descriptor in the media presentation description (MPD), and used for determining the recommended viewport for playing the VR video; and 
the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport; wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport.

13. (Previously Presented) A non-transitory-storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 1. 

14. (Previously Presented) A processor, configured to execute a program, wherein the program, when executed by the processor, performs the method of claim 1.

15. (Cancelled)

16. (Previously Presented) The method of claim 5, wherein a position of the sphere region is characterized by following information: a center point of the sphere region, an azimuth angle range of the center point, and an elevation angle range of the center point. 

17. (Previously Presented) A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 9. 

18. (Previously Presented) A processor, configured to execute a program, wherein the program, when executed by the processor, performs the method of claim 9.

19.- 20. (Cancelled)

21. (Previously Presented) A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 5. 

22. (Previously Presented) A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 6. 

23. (Previously Presented) A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 7. 

24. (Previously Presented) A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the method of claim 8.

Allowable Subject Matter
Claims 1, 5-9, 11-14, 16-18, 21-24 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Hendry et al. (US Publication Number 2018/0103199 A1) teaches techniques and systems are provided for processing video data. For example, 360-degree video data can be obtained for processing by an encoding device or a decoding device. The 360-degree video data includes pictures divided into motion-constrained tiles. The 360-degree video data can be used to generate a media file including a plurality of tracks.
However, the closest prior art of record does not disclose “wherein determining the recommended viewport for playing the VR video comprises: acquiring recommended viewport information carried by a viewport descriptor in the media presentation description (MPD), and determining the recommended viewport for playing the VR video according to the recommended viewport information; wherein the recommended viewport information comprises at least one of: information about a sphere region of the recommended viewport, type information of the recommended viewport, description information of the recommended viewport, or playing time information of the recommended viewport; wherein a sphere region of the recommended viewport in the VR video is different from a sphere region of a current video playing viewport” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 9, 11-12.
Dependent claims 5-8, 13-14, 21-24 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 17-18 are allowable as they depend from an allowable base independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674